DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the response filed 6/23/2, with respect to claim rejections have been fully considered and are persuasive.  Consequently, the rejections have been withdrawn. 

Reasons for Allowance
Claims 1-12, 21-30, and 32-34, including the rejoinder of claims 3, 5, 22-25, 27-30, 32, and 33, have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art neither teaches nor suggests a semi-manufactured power semiconductor module comprising the auxiliary terminals of the second leadframe having a second thickness that is different than the first thickness; wherein the first leadframe and/or the second leadframe comprise means for aligning the first leadframe and the second leadframe with respect to each other and/or with respect to a mold for molding an encapsulation around the substrate, the first leadframe and the second leadframe.
With respect to independent claim 26, the prior art neither teaches nor suggests a semi-manufactured power semiconductor module comprising a second leadframe bonded to the substrate and having auxiliary terminals of a second thickness that is 
As to independent claim 34, the prior art neither teaches nor suggests a semi-manufactured power semiconductor module comprising a second leadframe bonded to the substrate and providing auxiliary terminals and a second interlocking element, the auxiliary terminals of the second leadframe having a second thickness that is less than the first thickness, wherein the first interlocking element and the second interlocking element align the first leadframe and the second leadframe with respect to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0060123, US 11056462, US 8698288, and US 8513784 all teach inventions similar to the claimed rejection but cannot be used to reject the claims by themselves.
Any inquiry should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	7/26/21